        Case 1:21-mj-00008-MCC Document 14 Filed 01/22/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :
                                      :     Docket No. 1:21-MJ-008
             v.                       :
                                      :     (Magisterial District Judge Carlson)
BARTON SHIVELY                        :
                                      :     (Filed Electronically)

                                     ORDER

                     22nd day of January, 2021, upon consideration of
      AND NOW, this _____

Defendant’s Unopposed Motion to Modify Conditions of Release, and any

response thereto, said Motion if hereby GRANTED. Defendant’s Home Detention

boundary shall include his entire property. Additionally, a curfew on Defendant’s

workdays shall be permitted from 7 a.m. to 6 p.m., or as otherwise determined by

Pre-Trial Services.



                                       S/Martin C. Carlson
                                      ___________________________________
                                      Judge Martin C. Carlson
